Title: From George Washington to Colonel Christopher Greene, 15 May 1780
From: Washington, George
To: Greene, Christopher



Sir
Head Quarters Morris Town 15th May 1780

Be pleased immediately upon the Rect hereof to set your Regiment to work in making Fascines. They are to be from 12 to 18 feet in length and 10 inches thick, well bound and cut square at both ends—of these kinds they may make as many as they can till further orders, and a few hundreds 6 feet long and 15 inches thick—a number of split stakes of hard wood will also be necessary to fix the Fascines, they must be 4 feet long and 3 inches square—I have some reason to think that Genl Gates last fall provided a parcel of platform Plank and several other Articles

necessary for the construction of Works—Be pleased to make an enquiry and if you find any such, have them collected. I am &c.

P.S. Be pleased to have all the public Boats and Craft collected and if they want any repairs direct the Qr Mr to have it done.

